UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7692



CLARENCE STANLEY SEYMOUR, Maryland House of
Corrections,

                                           Petitioner - Appellant,

          versus

WILLIAM SMITH, Warden, Maryland House of Cor-
rections; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
94-1970-CCB)


Submitted:   February 29, 1996            Decided:   March 13, 1996

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrell Non Roberts, III, ROBERTS & WOOD, Riverdale, Maryland, for
Appellant. John Joseph Curran, Jr., Attorney General, Ann Norman
Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Seymour
v. Smith, No. CA-94-1970-CCB (D. Md. Sept. 11, 1995). We deny Peti-

tioner's motion for appointment of counsel at government expense

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         DISMISSED




                                2